PER CURIAM:
This case is remanded for completion of the record by inclusion of a transcript of the testimony at the March 11, 1975, hearing on appellant’s petition for post-conviction relief.
On remand, the hearing judge shall make a finding on whether appellant’s claims are moot, and also on whether appellant was denied his right to appeal from his 1950 convictions. If the judge determines either that the claims are moot or that appellant was not denied his right to appeal, he shall deny relief. However, if he determines that the claims are not moot and that appellant was denied his right to appeal, he shall grant appellant the right to file post-trial motions nunc pro tunc. See Commonwealth v. Westbrook, 245 Pa.Super. 174, 369 A. 2d 350 (1976).